MILLIKEN, Chief Justice.
Petitioner, who apparently is imprisoned in Georgia, seeks, pro se, dismissal of charges pending in the Lexington Police Court and the Fayette Circuit Court, Second Division, for failure of those courts to afford him speedy trials after requests for them to do so.
We assume from his petition that he had made efforts to have the local charges tried, but we do not know what the charges are, nor how delay adversely affects or prejudices his defense if it does. For those reasons we do not have sufficient information to interfere with the respondents in the pursuance of their official functions. Parker v. Hayes, Judge, Ky., 469 S.W.2d 701 (1971); Smith v. Hooey, 393 U.S. 374, 89 S.Ct. 575, 21 L.Ed.2d 607 (1969); and Dickey v. Florida, 398 U.S. 30, 90 S.Ct. 1564, 26 L.Ed.2d 26 (1970). Any relief sought from the police judge must be sought initially in the circuit court. Hettich v. Colson, Judge, Ky., 366 S.W.2d 907 (1963).
The petition for mandamus to dismiss the local charges is denied.
All concur.